Citation Nr: 1511675	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  13-00 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD) with depression, currently rated 10 percent disabling. 

2.  Entitlement to an increased rating for service-connected osteomalacia of the patella, right knee, currently rated 10 percent disabling. 

3.  Entitlement to an increased rating for service-connected osteomalacia of the patella, left knee, currently rated 10 percent disabling.

4.  Entitlement to an increased rating for service-connected lumbar degenerative disc disease with mechanical low back pain, currently rated 10 percent disabling.

5.  Entitlement to an increased rating for service-connected bilateral pes planus, currently rated 10 percent disabling.

6.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for right ear perforated tympanic membrane.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for right ear hearing loss.

9.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The Veteran served on active duty from August 2000 to December 2000 and from January 2003 to March 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  An August 2009 rating decision, in pertinent part, denied reopening the claim of service connection for right ear perforated tympanic membrane and denied service connection for tinnitus and right ear hearing loss.  A July 2011 rating decision, in pertinent part, denied increased ratings for PTSD, osteomalacia of both knees, lumbar degenerative disc disease and bilateral pes planus.  

In light of the Veteran's contentions that he is unemployable, the claim for TDIU has been reasonably raised and is part of the appeal for increased ratings.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's appeal.  These records have been reviewed by the Board in adjudicating this claim. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his November 2010 VA PTSD examination, the Veteran stated that he was working on a bachelor's degree in computer science in conjunction with VA vocational rehabilitation services.  However, no such vocational rehabilitation records are contained in the Veteran's claims file.  Because such records could   bear on the outcome of the Veteran's appeal, efforts should be made to procure the Veteran's VA vocational rehabilitation folder.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (e)(2) (2014).  

In addition, the last VA PTSD examination was conducted in November 2010 more than four years ago, and the Veteran has asserted that his PTSD symptomatology has increase since then.  While a private report was submitted in 2014, that report did not provide sufficient information to fully and fairly decide the claim.  Accordingly, an additional examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The Veteran is entitled to a thorough examination which takes into account all relevant background information, including prior medical evidence.  Roberts v. Derwinski, 2 Vet. App. 387 (1992).  The Veteran was afforded a VA examination regarding his service-connected bilateral knees, low back, and feet in January 2011.  It is also the most recent VA compensation examination of record regarding these disabilities.  However, the examiner stated that the Veteran's claims file was unavailable for review.  In light of the time that has passed and the fact that the    file was not reviewed, the Veteran should be afforded another VA examination.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA vocational rehabilitation folder, or a legible copy thereof, and associate it with the claims file.  If such a folder is not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.
 
2.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his back, feet, knees, ears, and psychiatric disabilities.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  Additionally, obtain relevant VA treatment records dating since November 2012.  If any requested records are not available, the Veteran should be notified of such.  

3.  After completing the above, schedule the Veteran for a VA mental disorders examination to determine the current nature and severity of his service connected PTSD with depression.  The examiner should review the claim's file in conjunction with the examination.  All testing deemed necessary should be performed, and all clinical findings should be reported, including a Global Assessment of Functioning score.  The examiner should address the impact the Veteran's PTSD with depression has on his ability to obtain and maintain gainful employment. 

4.  Schedule the Veteran for orthopedic examinations of the feet, spine, and knees to determine the current nature and severity of his left and right knee osteomalacia of the patella, lumbar degenerative disc disease with mechanical low back pain, and bilateral pes planus.  The examiner(s) should review the claims file in conjunction with the examination.  All testing deemed necessary should be performed, and all clinical findings should be reported in detail.  The examiner(s) should address the impact the Veteran's service-connected orthopedic disabilities have on his ability to obtain and maintain gainful employment. 

5.  After conducting any additional development deemed necessary, the claims file should again be reviewed.  If  the benefits sought on appeal remain denied, furnish a supplemental statement of the case to the Veteran and his representative, to include addressing the claim for a TDIU, and afford them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

